DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on September 28, 2022 is acknowledged.
Claims 13-14 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 28, 2022.
Claim Objections
Claim 3 is objected to because of the following informalities:  claims 3 recites “where the U-shaped surface” which appears to be a typographical error and should read “wherein the U-shaped surface”.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feraterus must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“U-shaped surface” (see claims 2-3 and 15)
“strap” (see claim 5)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the U-shaped surface" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in INnthis Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 11-12 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0229498 to Kohno.  
In regard to claims 1 and 18-19, Kohno discloses a delivery device 16 configured to deliver an agent to a target tissue through a channel 60 of a medical device 10, the delivery device comprising: a body 70 including a coupling region 72 configured to removably attach to a handle of the medical device, and a coupler including an exit port 78/80 for aligning with a port 62b/63b of the channel, wherein the coupler is configured to mate with the port of the channel (see Fig. 3 and paras 0045-0049); a source 82 of an agent; and a source 74 of pressurized fluid, wherein the body, the source of agent, and the source of pressurized fluid are arranged to deliver agent and pressurized fluid to the exit port for delivery through the channel (See paras 0050-0054).
	In regard to claim 2, Kohno discloses a delivery device, wherein the coupling region includes a U-shaped surface 96/98 configured to mate with a handle of the medical device (See Figs. 6-7 and paras 0052-0058).
In regard to claim 3, Kohno discloses a delivery device, where the U-shaped surface includes features to inhibit movement between the U-shaped surface and the handle of the medical device (See Figs. 6-7 and paras 0052-0058).
In regard to claim 4, Kohno discloses a delivery device, wherein the coupling region is configured to snap-fit onto the handle of the medical device (se para 0046).
	In regard to claim 6, Kohno discloses a delivery device, wherein the handle of the medical device is a first handle, and wherein the body includes a second handle (See Figs. 3-5).
	In regard to claim 7, Kohno discloses a delivery device, wherein the second handle includes an interior portion configured to receive a pressurized fluid container (See Fig. 3 and para 0051).
In regard to claim 8, Kohno discloses a delivery device, wherein a longitudinal axis of the second handle extends substantially parallel to a longitudinal axis of the first handle when the delivery device is coupled to the first handle (See Figs. 3-5).  It is noted, the claims fail to positively define longitudinal and/or latitudinal axes of the device.   Thus, as broadly as claimed, “a longitudinal axis of the medical device” may be parallel to “a longitudinal axis of the delivery device” as a longitudinal axis may extend along any desired direction of either device since no axes are defined.   
In regard to claim 9, Kohno discloses a delivery device, wherein the second handle is spaced from the first handle when the delivery device is coupled to the first handle (See Figs. 3-5).  
	In regard to claim 11, Kohno discloses a delivery device, wherein the coupler is configured to form a fluid tight seal with the port of the channel such that the exit port is fluidically connected to the channel (See Figs. 3-5 and paras 0044-0047).
	In regard to claim 12, Kohno discloses a delivery device, wherein the coupler is a press-fit coupler configured to press fit onto the port to form a fluid tight seal with the port (See Figs. 3-5 and paras 0044-0047).
In regard to claim 16, Kohno discloses a delivery device configured to deliver an agent to a target tissue through a channel of a medical device, the delivery device comprising: a body 70 including a coupling region 72 configured to removably attach to a handle of the medical device, and a coupler including an exit port 78/80 for aligning with a port 62b/63b  of the channel, wherein the coupler is configured to mate with the port of the channel; an enclosure 92 within the body and configured to store an agent, receive a pressurized fluid, and release a combination of the pressurized fluid and the agent through the exit port; and a regulator 84 within the body and configured to control delivery of pressurized fluid to the enclosure, the regulator including a fluid input port, wherein pressurized fluid and agent flows from the enclosure to the exit port upon coupling a pressurized fluid container to the fluid input port (See paras 0048-0051).  
In regard to claim 17, Kohno discloses a delivery device, wherein a total volume of pressurized fluid within the pressurized fluid container is configured to deploy a preset amount of the agent through the channel (See paras 0048-0051).  
Claim(s) 1-4, 6-12 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0094649 to Gittard.
In regard to claims 1 and 18-19, Gittard disclose a delivery device configured to deliver an agent to a target tissue through a channel of a medical device, the delivery device comprising: a body including a coupling region 137/160 configured to removably attach to a handle 125 of the medical device, and a coupler including an exit port 62 for aligning with a port of the channel, wherein the coupler is configured to mate with the port of the channel (see Fig. 3 and para 0032-0035); a source 133 of an agent; and a source 68 of pressurized fluid, wherein the body, the source of agent, and the source of pressurized fluid are arranged to deliver agent and pressurized fluid to the exit port for delivery through the channel (See Figs. 6-8 and paras 0057-0062).
	In regard to claim 2, Gittard disclose a delivery device, wherein the coupling region includes a U-shaped surface 137 configured to mate with a handle of the medical device (See Figs. 6-8 and paras 0057-0062).
In regard to claim 3, Gittard disclose a delivery device, where the U-shaped surface includes features to inhibit movement between the U-shaped surface and the handle of the medical device (See Figs. 6-8 and paras 0057-0062).
In regard to claim 4, Gittard disclose a delivery device, wherein the coupling region is configured to snap-fit onto the handle of the medical device (se para 0046).
	In regard to claim 6, Gittard disclose a delivery device, wherein the handle of the medical device is a first handle, and wherein the body includes a second handle (See Figs. 6-8 and paras 0057-0062).
	In regard to claim 7, Gittard disclose a delivery device, wherein the second handle includes an interior portion configured to receive a pressurized fluid container (See Figs. 6-8 and paras 0057-0062).
In regard to claim 8, Gittard disclose a delivery device, wherein a longitudinal axis of the second handle extends substantially parallel to a longitudinal axis of the first handle when the delivery device is coupled to the first handle (See Figs. 6-8 and paras 0057-0062).  It is noted, the claims fail to positively define longitudinal and/or latitudinal axes of the device.   Thus, as broadly as claimed, “a longitudinal axis of the medical device” may be parallel to “a longitudinal axis of the delivery device” as a longitudinal axis may extend along any desired direction of either device since no axes are defined.   
In regard to claim 9, Gittard disclose a delivery device, wherein the second handle is spaced from the first handle when the delivery device is coupled to the first handle (See Figs. 6-8 and paras 0057-0062).
In regard to claim 10, Gittard disclose a delivery device, wherein the second handle includes grooves 228 configured to accommodate fingers of a user’s hand, and wherein an axis extending through the grooves is substantially parallel to an axis of the first handle (See Fig. 9)
In regard to claim 11, Gittard disclose a delivery device, wherein the coupler is configured to form a fluid tight seal with the port of the channel such that the exit port is fluidically connected to the channel (See Figs. 6-8 and paras 0057-0062).
	In regard to claim 12, Gittard disclose a delivery device, wherein the coupler is a press-fit coupler configured to press fit onto the port to form a fluid tight seal with the port (See Figs. 3 and para 0032-0035).
	In regard to claim 15, Gittard disclose a delivery device, wherein the handle of the medical device is a first handle, and wherein the body includes a first proximal portion including a second handle, a first distal portion, and a second proximal portion including the coupling region; and wherein the first proximal portion, the second proximal portion, and the first distal portion form a U-shape (See Figs. 6-8 and paras 0057-0062).
In regard to claim 16, Gittard disclose a delivery device configured to deliver an agent to a target tissue through a channel of a medical device, the delivery device comprising: a body including a coupling region 137/160 configured to removably attach to a handle of the medical device, and a coupler including an exit port 62 for aligning with a port of the channel, wherein the coupler is configured to mate with the port of the channel; an enclosure 133 within the body and configured to store an agent, receive a pressurized fluid, and release a combination of the pressurized fluid and the agent through the exit port; and a regulator 70 within the body and configured to control delivery of pressurized fluid to the enclosure, the regulator including a fluid input port, wherein pressurized fluid and agent flows from the enclosure to the exit port upon coupling a pressurized fluid container to the fluid input port (See Figs. 6-8 and paras 0057-0062).
In regard to claim 17, Gittard disclose a delivery device, wherein a total volume of pressurized fluid within the pressurized fluid container is configured to deploy a preset amount of the agent through the channel (See Figs. 6-8 and paras 0057-0062).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0094649 to Gittard in view of U.S. Patent No. 9,050,036 to Poll et al.
In regard to claim 5, Gittard disclose a delivery device configured to deliver an agent to a target tissue through a channel of a medical device, wherein a delivery device is coupled to a medical device (See rejections above) but is silent with respect to wherein the coupling region includes a strap configured to wrap around the handle of the medical device.  Poll et al. of an analogous endoscopic device wherein a view optimizer 20 is attached to an endoscope via one of numerous fasteners.  The fastener may be any one well known in the art such as straps, ties, adhesives etc. (See Col. 9, Lines 13-40).  It would have been obvious to one skilled in the art at the time the invention was filed to provide a strap in the system of Gittard to ensure a quick and easy, secure coupling between the delivery device and medical device as tuaght by Poll et al. and is well known in the art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
10/5/22